DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 22, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 1-4, and  7-11 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krumrine et al. (US 2014/0196896 A1) (“’896” herein- cited previously)

Claim 1
‘896 discloses a method of recovering hydrocarbon gas from a subterranean reservoir comprising a wellbore, the method comprising:
	introducing a composition comprising at least one alkali metal silicide into the wellbore, where the at least one alkali metal silicide reacts with water in the wellbore
to generate heat and hydrogen gas, thereby displacing the liquids from the wellbore and restoring hydrocarbon gas flow from the subterranean reservoir; and recovering hydrocarbon gas from the subterranean reservoir,
where hydrocarbon gas flow from the subterranean reservoir is initially impeded due to collection of liquids, including water, in the wellbore, and wherein the composition is introduced into the wellbore in batches (i.e. slugs). [0010-0012; 0015; 0043; 0048]


Claim 2
Since ‘896 discloses the same method of recovering hydrocarbons comprising introducing alkali metal silicates such as sodium silicide, lithium silicide, or potassium silicide that generate hydrogen gas, it would disrupts the hydrostatic force present in the wellbore, allowing hydrocarbon gases to escape and be collected
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed 

Claim 3
‘896 discloses the method of claim 2, where the composition comprises two or more alkali metal silicides. [0013; 0024]

Claim 4
‘896 discloses the method of claim 1, where the composition is encapsulated in a polymer, and where the alkali metal silicide is introduced into the wellbore, where the polymer is a self-degrading polymer [0015; 0037;0018; 0033; 0037] .

Claims 7-8
‘896 discloses the method of claim 1, where the composition is introduced into the wellbore as a solution in a hydrocarbon liquid material, where the hydrocarbon liquid material is diesel fuel or crude oil. [0040-0041]

Claim 9
‘896 discloses the claimed invention except for alkali metal silicide with an average diameter in the range of 50 microns to 100 microns. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the alkali metal silicide with an average diameter in the range of 50 microns to 100 microns, since it has been held that [W]here the general conditions of a . In reAller, 105 USPQ233.

Claim 10
‘896 discloses the method of claim 4, where the composition comprises particles of the at least one encapsulated alkali metal silicide with an average diameter in the range of 5 micron to 5 cm. [0037]

Claim 11
‘896 discloses the method of claim 1, where the wellbore is sealed after introduction of the composition. [0044]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 6, 12-14, 16-18, 20, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘896 as applied to claims 1 and 4 above, and further in view of Liang et al. (US 2014/0190694 A1) (“Liang” herein-cited previously).

Claim 6
‘896 discloses the method of claim 4. ‘896 however is silent regarding, where the polymer comprises a polyanhydride, or a combination thereof. (Same as claim 12 below)

Claim 12
‘896 discloses a method of deliquifying a hydrocarbon gas well comprising a wellbore, where hydrocarbon gas flow from the well is impeded due to collection of liquids, where the liquids include water, in the wellbore, the method comprising introducing a composition comprising at least one alkali metal silicide into the wellbore, where the at least one alkali metal silicide reacts with water in the wellbore to generate heat and hydrogen gas, thereby displacing the liquids from the wellbore and wherein the composition is introduced into the wellbore in batches (i.e. slugs). [0010-0012; 0015; 0043; 0048]
 	‘896 however is silent regarding, where the composition is encapsulated in a polymer, and where the polymer comprises a polyanhydride. 
Liang teaches the above limitation (See paragraph 0026→ Liang teaches this limitation in that Of these suitable polymers, poly(lactides); polylactic acid; aliphatic polyesters; and polyanhydrides are preferred.) for the purpose of having the degradable material degrading slowly over time as opposed to instantaneously. [0028]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymer coating of ‘896, with the above limitation, as taught by Liang, in order to have the degradable material to degrade slowly over time.

Claim 13
‘896 discloses the method of claim 12, where the at least one alkali metal silicide is sodium silicide, lithium silicide, or potassium silicide. [0015; 0024]

Claim 14
‘896 discloses the method of claim 13, where the composition comprises two or more alkali metal silicides. [0025]

Claim 16
‘896 discloses the method of claim 12, where the polymer is a self-degrading polymer.
[0037]

Claim 17
‘896 discloses the method of claim 12. ‘896 however is silent regarding, where the polymer comprises a combination of a polylactide and the polyanhydride. (Same as Claim 12)

Claim 18
‘896 discloses the method of claim 12, where the composition is introduced into the wellbore as a solution in a hydrocarbon liquid material, where the hydrocarbon liquid material is diesel fuel or oil. [0040-0041]

Claim 20
‘896 discloses the claimed invention except for alkali metal silicide with an average diameter in the range of 100 microns to 1 cm. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the alkali metal silicide with an average diameter in the range of range of 100 microns to 1 cm, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Claim 21
‘896 discloses the method of claim 12, where the wellbore is sealed after introduction of the composition. [0044]

Claim 27
Since ‘896 teaches the same method of recovering hydrocarbons comprising polymer coated alkali metal silicates with poly anhydride., it would degrade over a period of 6 or more hours.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 2008/0023203 A1) (“Steiner” herein-cited previously) and further in view of Krumrine et al. (US 2014/0196896 Al) (“’896” herein- cited previously).

Claim 22
Steiner discloses, as best understood based on the indefiniteness above,  a system for introducing at least a chemical into a wellbore and receiving hydrocarbon gas from the wellbore, the system being fluidly coupled to a wellbore and comprising:
	an insertion chamber (78);
	a wellhead (32) comprising a flow line, where the wellhead is configured to receive the chemical from the insertion chamber and introduce the chemical into the wellbore, and the flow line is configured to receive hydrocarbon gas from the wellbore, and a valve configured to open or close a passage between the insertion chamber and the wellhead, where the valve is located aboveground, w herein the insertion chamber is aligned such that it is parallel to a center axis of the wellbore.(i.e. insert chamber 78 is parallel to the wellbore 16) [Fig. 2; 0020-0023; 0026-0033]
	Steiner however is silent regarding wherein the chemical is one alkali metal silicide at least one alkali metal silicide.
‘896’ teaches the above limitation ( See paragraph 0017 →‘896 teaches this limitation in that the system of the claimed invention for recovering hydrocarbon or bituminous deposits from a reserve formation includes a silicide injection pump for depositing a metal silicide or an alkali metal silicide in the hydrocarbon or bituminous deposit. For example, the metal silicide or alkali metal silicide can be delivered in a fluid medium downhole as a slurry using the silicide injection pump) for the purpose of the alkali metal silicide reacts rapidly and completely upon contact with water to release hydrogen and heat and produces an alkali metal silicate solution, all of which can contribute to energizing the reservoir and reducing crude oil viscosity thereby allowing the crude oil to be effectively driven to and/or collected at a production well. [0011] Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Steiner with the above limitation, as taught by ‘896, in order to reduce crude oil viscosity 

Claim 23
Steiner discloses the system of claim 22, where the insertion chamber comprises a first pressure gauge (i.e. controller 56,). [0033].

Claim 24
Steiner however is silent regarding, where the flow line comprises a second pressure gauge.
	Steiner recites an injection pump 70 [0033]. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that a pressure gage would be placed next to the pump , in order to know how effective and/or the efficiency of the pump pressure performance.

Claim 25
Steiner discloses the system of claim 23, where the wellhead is configured to receive the chemical from the insertion chamber once a predetermined pressure is measured within the insertion chamber by the first pressure gauge [0033]
	Steiner however is silent where the pre-determined pressure is in a range from about 1 pounds per square inch (psi) to about 2000 psi.
	Steiner recites on 0033 that when well production has sufficiently exited the tubing 28, or the well flow/pressure decreases to a desired level, the well 12 is shut-in. In the example shown, at a pre-set well pressure, the controller 56 closes the valve 49 to cut off the sales flow line 54. The plunger 36 remains held above the well 12 and chemicals may be inserted into the well 12.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the pre-selected pressure of Steiner would at least above the atmospheric pressure (1 psi), in order to insert chemical into the well.
	Steiner is also silent regarding wherein the chemical is one alkali metal silicide at least one alkali metal silicide. (Same as claim 22)

Claim 26
Steiner discloses the system of claim 22, where the insertion chamber is configured to be sealed (i.e. Volume contained tank- 82) after chemical is inserted in the insertion chamber. [0029]. Steiner however is silent regarding wherein the chemical is one alkali metal silicide at least one alkali metal silicide. (Same as Claim 22)

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 02/18/2021, with respect to the rejection(s) of Claim 1 -11 under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krumrine etal. (US 2014/0196896 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above with the same reference.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/12/2021